



EXHIBIT 10.3
Facebook, Inc.
Form of Executive Officer Offer Letter
[Date]


[Name]




Dear [Name],


On behalf of Facebook, Inc. (the “Company” or “Facebook”), I am pleased to offer
you full-time employment in the position of [ ]. You will be working out of our
Menlo Park office, under the guidance of [ ]. We’re excited to have you join the
team.


1.
Compensation



a.Base Pay. In this position, you will earn a starting base pay of $[ ] per
year. Your base pay will be payable pursuant to the Company’s regular payroll
policy. Your base pay will be periodically reviewed as a part of the Company’s
regular reviews of compensation.


b.Bonus. You may be eligible to receive a semi-annual discretionary bonus of up
to a target of [ ]% of your Base Eligible Earnings as defined in the Company's
bonus plan. Based on your performance, you can over-achieve your bonus target
pursuant to the Company's bonus plan.


c.Relocation. The Company will provide you relocation services consistent with
the Company’s policies through a third party service provider. The relocation
provider will contact you directly after you accept the offer. You will have the
opportunity to choose from various relocation-related services. These services
will be paid for by the Company directly to any third party suppliers or as
reimbursements to you directly on a receipts basis. Any taxable reportable
compensation resulting from relocation services reimbursed to you or paid on
your behalf will be grossed up for income tax withholding purposes so that you
do not bear the withholding burden on this compensation. Certain remaining funds
from your relocation budget, depending on the applicable policy, may be paid to
you via a payroll payment after you begin employment with the Company. Any
relocation cash payment paid pursuant to the policy will be subject to
applicable withholdings and not grossed up by the Company. You will not actually
earn any relocation sum paid to you or the third party supplier(s) pursuant to
this section unless you remain a full time employee in active service with the
Company (and have not given or been given notice of termination) through the
one-year anniversary of your Start Date. In the event you resign or the Company
terminates your employment for cause prior to the one-year anniversary of your
Start Date, you will immediately repay a prorated amount of the relocation sum
(including any amounts paid to a third party supplier) to the Company, and the
Company reserves the right, subject to applicable law, to deduct this amount or
any part of it from your wages, and you hereby consent to such deduction.


d.Sign-on Bonus. The Company will pay you a one-time, non-recurring sign-on
bonus of $[ ] to be paid as follows: [ ]. You will not actually earn the sign-on
bonus unless you remain a full-time employee with the Company through and until
the [ ] anniversary of your Start Date. In the event that you resign or your
employment with the Company terminates for Cause (as defined in Facebook, Inc.’s
2012 Equity Incentive Plan) prior to the [ ] anniversary of your Start Date, you
will immediately repay a prorated portion of the sign-on bonus to the Company.


2.
Employee Benefits



a.Paid Time Off. Subject to the Company’s PTO policy, you will be eligible to
accrue up to [ ] days of PTO per calendar year, pro-rated for the remainder of
this calendar year.







--------------------------------------------------------------------------------





b.Group Plans. The Company will provide you with the opportunity to participate
in the standard benefits plans currently available to other similarly situated
employees, including medical, dental, and vision, subject to any eligibility
requirements imposed by such plans.


3.
Restricted Stock Units



Subject to the approval of Facebook, Inc.'s Board of Directors or its designee,
you will be granted a number of restricted stock units ("RSUs") under the
Company's 2012 Equity Incentive Plan (the "2012 EIP") with an "Initial Value" of
$[ ] USD. The exact number of RSUs will be determined at the time your grant is
approved by dividing the Initial Value by a "Share Value." The Share Value will
be determined by reference to a trailing average closing stock price. The RSUs
will be submitted for approval following your Start Date. Each RSU entitles you
to receive one share of Facebook, Inc. Class A common stock following vesting.
Unlike traditional stock options, you do not need to pay any exercise price for
the shares of Facebook, Inc.'s stock subject to the RSUs (the “Shares”); they
are simply delivered to you as a component of your compensation if and when they
vest.


The RSUs are subject to a [ ] vesting schedule. Facebook, Inc. has [ ] Vesting
Dates each year: [ ]. The first [ ] Vesting Date following the date you begin
your employment is considered your “RSU Start Date.” For example, if you begin
working on [ ], your RSU Start Date will be [ ] and your first vesting event
will be on [ ]. On each [ ] Vest Date after your RSU Start Date, generally [ ]%
of the RSUs will vest, provided that you have been continuously employed by the
Company through such date. Your Restricted Stock Unit Award Agreement and Notice
of Restricted Stock Unit Award will outline the actual vesting schedule of your
Shares.


Before any Shares are delivered to you following vesting, the Company must
satisfy its tax withholding obligations in a manner satisfactory to the Company,
which may include withholding or selling a number of Shares with a fair market
value equal to the amount the Company is then required to withhold for taxes.
The RSUs and the Share Value shall be subject to the terms and conditions set
forth in the 2012 EIP, your Restricted Stock Unit Award Agreement and Notice of
Restricted Stock Unit Award, and the Company’s policies in effect from time to
time. In the event that the Company changes its 2012 EIP prior to granting your
RSUs, including changes to the type or structure of equity instruments offered,
you will be entitled to receive an equity grant of substantially equivalent
value as determined by the Company. Capitalized terms set forth above will have
the meanings set forth in the 2012 EIP.


4.
Pre-employment Conditions.



a.Confidentiality Agreement. By signing and agreeing to this Offer Letter, you
also agree to be bound by the terms and conditions of the enclosed Confidential
Information and Invention Assignment Agreement (the “ Confidentiality
Agreement”). We require that you sign the Confidentiality Agreement and return
it to us with this Offer Letter prior to or on your Start Date.


b.Mutual Arbitration Agreement. Facebook values all of its employees and fosters
good relations with, and among, its employees, but we recognize that
disagreements occasionally occur. We believe that the resolution of such
disagreements is best accomplished by internal dispute resolution and, where
that fails, by external arbitration. For these reasons, Facebook has adopted an
arbitration agreement (“the Arbitration Agreement”), a copy of which is
enclosed. Please review and sign the Arbitration Agreement.


c.Right to Work. For purposes of federal immigration law, you will be required
to provide to the Company documentary evidence of your identity and eligibility
for employment in the United States. Such documentation must be provided to us
within three (3) business days of your Start Date, or our employment
relationship with you may be terminated.


d.Verification of Information. This offer of employment is also contingent upon
the successful verification of the information you provided to the Company
during your application process, as well as a general background check performed
by the Company to confirm your suitability for employment. By accepting this
offer of employment, you warrant that all information provided by you is true
and correct to the best of your knowledge, and you expressly release the Company
from any claim or cause of action arising out of the Company’s verification of
such information. By signing this letter, you hereby agree to authorize such a
verification and background check and agree to sign any and all documents
necessary to enable the Company to conduct this verification and background
check.







--------------------------------------------------------------------------------





5.No Conflicting Obligations. You understand and agree that by accepting this
offer of employment, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this letter
or the Company’s policies. You are not to bring with you to the Company, or use
or disclose to any person associated with the Company, any confidential or
proprietary information belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or otherwise. The Company does not need and will not use such
information and we will assist you in any way possible to preserve and protect
the confidentiality of proprietary information belonging to third parties. Also,
we expect you to abide by any obligations to refrain from soliciting any person
employed by or otherwise associated with any former employer and suggest that
you refrain from having any contact with such persons until such time as any
non-solicitation obligation expires.


6.Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the written consent of the Company. In addition, while you
render services to the Company, you will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.


7.General Obligations. As an employee, you will be expected to adhere to the
Company’s standards of professionalism, loyalty, integrity, honesty, reliability
and respect for all, as set forth in the Company's Code of Conduct. You will
also be expected to comply with the Company’s policies and procedures. The
Company is an equal opportunity employer.


8.At-Will Employment. Employment with the Company is for no specific period of
time. Your employment with the Company will be on an “at will” basis, meaning
that either you or the Company may terminate your employment at any time, with
or without advance notice, and for any reason or no particular reason or cause.
The Company also reserves the right to modify or amend the terms of your
employment at any time, with or without notice, and for any reason in its sole
discretion. Any contrary representations which may have been made to you are
superseded by this offer. This is the full and complete agreement between you
and the Company on this term. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by an authorized representative of the
Company.


9.Withholdings. All forms of compensation paid to you as an employee of the
Company shall be less all applicable withholdings.


10.Definitions. All references in this Offer Letter to the “Company” or
“Facebook” shall refer to Facebook, Inc. and/or any of its direct or indirect
subsidiaries or affiliates, as appropriate.


[THIS SPACE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------








We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated original copy of the Confidentiality Agreement and
Arbitration Agreement on or before [Date]. The Company requests that you begin
work in this new position on or before [Date] (the “Start Date”). This letter,
and the other agreements referenced herein, supersede and replace any prior
understandings or agreements, whether oral, written or implied, between you and
the Company regarding the matters described in this letter. This letter will be
governed by the laws of the state in which you are employed, without regard to
its conflict of laws provisions.








Very truly yours, Facebook, Inc.


By: [Name]


ACCEPTED AND AGREED:


[Name]




______________
Signature Date:
Anticipated Start Date:







